RYDER, Judge.
Following denial of his motion to dismiss, Robert Reese pleaded nolo contendere to the charge of obstruction by false information, a violation of section 843.185 [renumbered section 843.035, Florida Statutes (Supp.1982) ]. Reese reserved the right to appeal the denial of that motion.
The argument made in the motion to dismiss and presented on appeal concerns the constitutionality of section 843.185. Reese maintains that chapter 82-150, Laws of Florida, which created section 843.185 and modified the Florida Council on Criminal Justice, violates Article III, Section 6 of the Florida Constitution. Article III, Section 6 requires, inter alia, that “every law shall embrace but one subject and matter properly connected therewith.”
This court has recently considered the identical issue now presented. In State v. Bunnell, No. 83-430 (Fla.2d DCA July 6, 1983), we upheld the constitutionality of section 843.185. See also Lowe v. State, 435 So.2d 371 (Fla. 2d DCA 1983). Therefore, we AFFIRM the trial court’s denial of Reese’s motion to dismiss. Judgment and sentence is also AFFIRMED.
HOBSON, A.C.J., and CAMPBELL, J., concur.